Citation Nr: 0021313	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected pulmonary tuberculosis, minimal, 
and chronic pleurisy, inactive.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January to October 
1945 and from August 1950 to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above claims.

In June 2000, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).

At his personal hearing in June 2000, the veteran raised a 
claim of entitlement to service connection for a right knee 
disorder and entitlement to an increased rating for service-
connected bilateral renal lithiasis, bilateral calyceal 
damage.  These claims are not currently before the Board 
since they have not been adjudicated by the RO.  Therefore, 
these issues are referred to the RO for appropriate action.


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  

The medical evidence in this case, consisting primarily of 
April and June 1995 VA reports of examination, is quite dated 
as to determining the degree of impairment resulting from the 
veteran's service-connected disabilities.  Moreover, the VA 
examinations did not directly address the issue of 
unemployability or, even less specifically, the issue of the 
degree of functional impairment resulting from the veteran's 
disabilities.  Nor did the aid and attendance examination 
report provide the medical information necessary for the 
Board to render findings of medical fact regarding housebound 
status or the need for regular aid and attendance.  
Therefore, these examination reports are inadequate.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  
The veteran should be re-examined on remand.

All VA treatment records of the veteran dated since 1995 
should also be obtained and associated with the record on 
appeal, as the duty to assist involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

As noted above, the issue of an increased evaluation for the 
veteran's service-connected tuberculosis is pending further 
development.  Further, the RO has not adjudicated the June 
2000 claim for an increased disability rating for service-
connected bilateral renal lithiasis, bilateral calyceal 
damage, as referenced in the Introduction.  The United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) has held that a claim for a TDIU 
is inextricably intertwined with a subsequent claim for an 
increased rating for a service-connected disability.  Babchak 
v. Principi, 3 Vet. App. 466 (1992).  A claim that is 
inextricably intertwined with a pending claim must be 
adjudicated prior to a final order with respect to the 
pending claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 
Thus, the increased rating issues must be adjudicated in 
connection with the TDIU claim.

Accordingly, while the Board sincerely regrets the additional 
delay, these claims are REMANDED for the following:

1.  The RO should request that the 
veteran provide a list of those who have 
treated him for his service-connected 
disabilities since 1995 and obtain all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received at 
the San Juan VA Medical Center.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, the veteran 
and his representative should be informed 
so that the veteran will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. § 
3.159(c).

2.  Following completion of the above, the 
RO should afford the veteran a 
comprehensive VA examination for the 
purpose of determining what effect his 
service-connected disabilities have on his 
ability to work.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary 
by the examiner, to include pulmonary 
function tests and x-rays if indicated, 
are to be performed.

The examiner is specifically requested to 
express a medical opinion as to the 
degree of occupational impairment 
attributable to the veteran's service-
connected bilateral renal lithiasis, 
bilateral calyceal damage; recurrent 
dislocation of the right shoulder; and 
pulmonary tuberculosis, minimal, and 
chronic pleurisy, inactive, as opposed to 
any nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent.  

The examiner should also discuss the 
history and ascertain the severity of the 
veteran's service-connected pulmonary 
tuberculosis, and indicate if there are 
any residuals of this condition, and if 
so, the extent thereof, with 
consideration of the criteria set forth 
in 38 C.F.R. § 4.97, Diagnostic Code 
6723, or any other applicable diagnostic 
code.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the conditions in issue, such 
testing or examination is to be 
accomplished.

3.  The RO should afford the veteran an 
appropriate VA examination to determine 
housebound status or the need for regular 
aid and attendance.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner are to be 
performed.

Each of the veteran's service-connected 
disabilities (bilateral renal lithiasis, 
bilateral calyceal damage; recurrent 
dislocation of the right shoulder; and 
pulmonary tuberculosis, minimal, and 
chronic pleurisy, inactive) should be 
evaluated.  The examiner is asked to 
describe the nature of the veteran's 
service-connected disabilities and the 
effect of these disabilities, as opposed 
to any nonservice-connected disabilities, 
on his ability to perform daily 
functions.

For example, is the veteran unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does 
he require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
disability that requires that he remain 
in bed?  Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the conditions in issue, such 
testing or examination is to be 
accomplished.

4.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination reports.  The RO should 
ensure that the medical reports are 
complete and in full compliance with the 
above directives.  Remand instructions of 
the Board are neither optional nor 
discretionary.  If the reports are 
deficient in any manner or fail to 
provide the specific opinions requested, 
they must be returned to the physician 
for correction. 38 C.F.R. § 4.2 (1999); 
See also Stegall v. West, 11 Vet. App. 
268 (1998).

5.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He is further 
advised that he should assist the RO in 
the development of his claims, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See 
38 C.F.R. §§ 3.158, 3.655 (1999); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

6.  The RO should adjudicate the claim 
for an increased disability rating for 
service-connected bilateral renal 
lithiasis, bilateral calyceal damage, 
considering the evidence in its entirety, 
and the veteran should be notified of the 
decision and of his appellate rights.  If 
he files a notice of disagreement, the RO 
should follow its usual procedures by 
sending him a statement of the case on 
the issue and notifying him of the time 
limit within which he must respond in 
order to perfect an appeal of this claim 
to the Board.

7.  The RO should then readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. Consideration 
should also be given to whether further 
referral for an extraschedular evaluation 
is warranted under the provisions of 38 
C.F.R. § 3.321 (1999).   In adjudicating 
the claims the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to any of the claims on 
appeal remain adverse to the veteran, he and his 
representative, should be furnished a supplemental statement 
of the case and afforded a reasonable period of time within 
which to respond thereto.  Then, the claims folder should be 
returned to the Board for further appellate consideration, if 
in order.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


